Citation Nr: 1641892	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served in the Air National Guard for 36 years through 2002 with various periods of active duty and active duty for training. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination for his service-connected anxiety disorder in November 2012.  In a September 2016 brief from the Veteran's representative, the representative highlighted that this VA examination was conducted nearly four years ago.  The brief went on to outline how the Veteran reported continued trouble with short- and long-term memory, and that the Veteran's anxiety had a great impact on the Veteran's occupational and social life.  The brief further stated that the Veteran would have sudden and unprovoked mood changes even while taking medication.  Indeed, the representative reported that the Veteran himself has indicated that the symptoms referenced, and others, have increased in severity.  Additionally, the Veteran contends that his symptoms were not properly evaluated during his November 2012 VA examination.

The Board finds that there is an indication that the Veteran's disability has worsened based on the above statements.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Any updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for his anxiety disorder.  After receiving this information and any necessary releases, contact the named medical providers and obtain any outstanding copies of pertinent medical treatment which are not already associated with the claim file.

2.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected anxiety disorder.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's anxiety disorder should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's anxiety disorder, to include any impact on occupational and social functioning.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

